Order filed February 13, 2020




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                               NO. 14-19-00263-CR
                               NO. 14-19-00264-CR
                               NO. 14-19-00265-CR
                                  ____________

                         RODERICK PALMS, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 174th District Court
                           Harris County, Texas
            Trial Court Cause Nos. 1557128, 1557129, and 1557130

                                    ORDER

      Appellant’s appointed counsel, Douglas M. Durham, filed briefs concluding
these appeals are frivolous. See Anders v. California, 386 U.S. 738 (1967). To
comply with the requirements set forth in Anders, a motion to withdraw as counsel
for appellant must be filed.

      We order counsel to file a motion to withdraw in each appeal by February
23, 2020. If counsel fails to comply, his briefs may be stricken and the appeals abated
for appointment of new counsel.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                          2